Citation Nr: 0819234	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-35 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
August 1946.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, wherein the RO, in part denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and DIC 1318 benefits.  The 
appellant timely appealed the RO's May 2005 rating action to 
the Board.

In letters to VA, dated in March and April 2006, the 
appellant withdrew her previous request for a hearing before 
a Veterans Law Judge in Washington, DC.  As she has not 
indicated a desire to have said hearing rescheduled, her 
request is, therefore, deemed withdrawn.  38 C.F.R. §§ 
20.702(d); 20.704(d) (2007).

In June 2008, a Veterans Law Judge granted the appellant's 
motion to have her case advanced on the Board's docket (AOD).


FINDINGS OF FACT

1.  The veteran died in October 2004 at the age of 76.  The 
certificate of death reported the immediate cause of death 
was congestive heart failure (CHF) and the underlying cause 
of death was atherosclerotic heart disease (ASHD).  Other 
significant conditions contributing to death but not 
resulting in underlying cause were pneumonia and leg ulcer.  

2.  At the time of the veteran's death, service connection 
was in effect for postoperative meniscectomy, right knee 
osteoarthritis and severe left knee degenerative joint 
disease, each rated as 50 percent disabling from June 14, 
2001; a combined evaluation of 80 percent was effective from 
June 14, 2001. 

3.  The preponderance of the evidence is against a finding 
that the veteran's death was proximately due to or the result 
of his service-connected disabilities, or that a service 
connected disease or disability contributed to death.

4.  The veteran was awarded a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU), effective June 14, 2001. 

5.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107
(West 2002); 38 C.F.R. §§ 3.303, 3.307.3.309, 3.312 (2007).

2.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

       Duty to Notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

In a November 2004 letter, VA provided the appellant with 
notice on the Pelegrini II VCAA elements of her claims of 
entitlement to service connection for the cause of the 
veteran's death and DIC benefits under the provisions of 38 
U.S.C.A. § 1318. The letter did not explicitly tell the 
appellant to submit all relevant evidence in her possession.  
The letter did, however, tell her to let VA know of any 
evidence she thought would support her claims, that it was 
her responsibility to make sure that VA received all 
requested records not in the possession of a Federal entity, 
and told her where to send what "we need."  

In Pelegrini II, the United States Court of Appeals for 
Veterans' Claims (Court) also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The veteran was provided pre-adjudication notice 
via the November 2004 letter.  Id. 

In addition, during the pendency of this appeal, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Since, however, the 
claims are being denied, no effectives date or ratings are 
being set, and the lack of notice as to these elements is not 
prejudicial.


       
       Duty to Assist

Regarding VA's duty to assist the veteran with her instant 
claims, the claims file includes all known available relevant 
evidence needed to adjudicate said claims.  To this end, the 
veteran's service medical records, VA and private medical 
treatment records, to include, but not limited to, terminal 
hospital reports and indicated private medical records, have 
been obtained.  In April 2005, a VA medical opinion was 
provided to the appellant in connection with her claim for 
service connection for the cause of the veteran's death.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Moreover, with respect to the 
instant claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318, the disposition is based on the law, not 
the facts.  Thus, there is no duty to assist as the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims adjudicated upon the merits in the decision below. 
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Relevant Laws and Regulations

	General Service Connection Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

If the disorder is cardiovascular disease, service connection 
may be granted if manifested to a compensable degree within 
the presumptive time period. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).
       
       Cause of Death Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related. 
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

       DIC under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied:  (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified [ten years in this case] 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified [ten years in this case];or (3) At the time 
of death, the veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified [ten years in this case], but was not receiving 
compensation because of certain specified conditions.  See 38 
C.F.R. § 3.22(b).  The Board notes that 38 C.F.R. § 3.22 was 
amended during the pendency of this appeal.  The Board does 
not outline the version of 38 C.F.R. § 3.22(b) in effect at 
the time of the filing of the claim, as the current version 
clarifies and provides additional meanings of "entitled to 
receive," and the analysis of this case would not be 
different under prior version.  See 70 Fed. Reg. 72220 (Dec. 
2, 2005).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005). As the appellant's claim 
for DIC under the provisions of 38 U.S.C.A. § 1318 was 
received more than four years after January 21, 2000, 
"hypothetical entitlement" is not for application. 

III.  Analysis

       1.  Cause of Death Claim

The appellant, who is also a registered nurse, essentially 
contends that the veteran's service-connected degenerative 
osteoarthritis of the knees, along with the medication, 
Vioxx, aggravated the onset of his fatal congestive heart 
failure.  

The certificate of death shows that the veteran died in 
October 2004 at the age of 76.  The immediate cause of death 
was CHF and the underlying causes of death was ASHD.  Other 
significant conditions contributing to death but not 
resulting in underlying cause were pneumonia and leg ulcer.  

At the time of the veteran's untimely demise, service 
connection was in effect for postoperative meniscectomy, 
right knee osteoarthritis and severe left knee degenerative 
joint disease, each rated as 50 percent disabling from June 
14, 2001.

The veteran was not service connected during his lifetime for 
CHF or ASHD.  The evidence does not show that the veteran had 
either of the aforementioned disorders during service or that 
they manifested to a compensable degree within one year 
following his discharge from service in.  The first post- 
service clinical evidence of any cardiovascular pathology was 
in 1978, when the veteran was diagnosed as having angina 
pectoris and coronary insufficiency, respectively.  These 
same reports also reflect that in 1998 and 1999, the veteran 
had a bradycardiac pacemaker inserted, underwent a coronary 
artery by graft (CABG) of the three right lower lobe 
ventricles and experienced congest heart failure arterial 
tachycardia fibrillation.  Lists of the veteran's 
medications, dated throughout the 1990's and 2001, do not 
include Vioxx.  (see, treatment reports, prepared by H. A. 
R., M. D., dating from 1978 to 2001). 

Treatment reports, dated in December 2000 and January 2001, 
prepared by Dr. J. W., contain a notation that the veteran 
had a long-standing history of right knee osteoarthritis and 
pain.  Dr. W. also noted the veteran's multitude of other 
physical disorders, such as cardiovascular disease.  It was 
also indicated that the veteran had been provided samples of 
Vioxx, but that he did not take them because of the possible 
side effects.  Dr. W. also noted that the veteran walked with 
an antalgic gait and had difficulty rising from a seated 
position.  A January 2001 notation shows that the veteran 
tolerated Vioxx for three to four days, at which point he 
experienced gastrointestinal side effects.  (see, December 
2000 and January 2001 reports, prepared and submitted by J. 
W., M. D.).  

A July 2002 report, prepared by H. A. R., M. D., reflects 
that the veteran had been prescribed Vioxx with "incomplete 
relief" for his right and left knee osteoarthritis.  

Private hospital reports, dated in September and October 
2004, reflect that in September 2004, the veteran was 
admitted for nonsustained ventricular tachycardia and CHF.  
During hospitalization, the veteran decided against an 
upgrade of his pacemaker.  He was discharged.  In October 
2004, the veteran was re-admitted after he experienced 
shortness of breath and reduced O2 saturations.  Upon 
physical evaluation, the veteran was noted to have been 
"obese."  He had an Unna boot on his right lower extremity 
and 4+ pitting edema in his left lower extremity.  There were 
coarse rales in both lung bases.  Chest X-rays revealed dense 
infiltrates of the right and left upper lobes with fluid in 
the bases.  Impressions of CHF, insulin dependent diabetes 
mellitus, osteoarthritis of the knees, status-post CABG, and 
end-stage cardiomyopathy were entered.  After a review of the 
veteran's chest X-rays, the examining physician determined 
that the veteran had CHF, rather than pneumonia.  

The veteran was made a "do not resuscitate."  The veteran 
gradually deteriorated and expired.  Discharge diagnoses of 
CHF failure, status-post CABG, triple vessel, ischemic 
cardiomyopathy, history of cardiac arrhythmia, ventricular 
tachycardia, with history of pacemaker, insulin-dependent 
diabetes mellitus, peripheral edema, secondary to CHF, with 
stasis ulcers in the right lower extremity, and 
osteoarthritis of the right and left knees of lumbar spine 
were entered.  The veteran's primary physician, H. A. R., M. 
D., provide the following opinion, "during his hospital 
stay, ambulation was difficult because of his arthritis, his 
edema and this certainly could have been taxing to his 
cardiac status as he had Class IV congestive heart failure."  
(see, September and October 2004 private hospital reports).  

In support of the appellant's claim, are opinions, prepared 
by H. A. R., M. D., wherein he opined that the veteran's 
"injured knee" and degenerative arthritis [of the knees] 
had caused pain, physical stress and difficulty with 
ambulation, which, in turn, caused "aggravation" of his 
coronary artery disease, respectively (see, November 2004 and 
August 2005 opinions, prepared by H. A. R., M. D., 
respectively).  

Evidence against the appellant's claim is an April 2005 VA 
opinion, which was based on a review of the claims file, to 
include, but not limited to, the veteran's terminal hospital 
reports and the aforementioned opinions of H. A. R. M. D.  
The VA physician provided the following opinion:  

"It is my opinion that Mr. [redacted] died 
as a result of his end-stage ischemic 
cardiomyopathy.  He had severe left 
ventricular dysfunction related to his 
coronary artery disease.  It is my 
opinion that the patient's death was 
definitely caused by his severe left 
ventricular dysfunction secondary to his 
coronary artery disease.  It is also my 
opinion, based on a reasonable degrees of 
medical certainty, that his death was not 
caused by his service related 
osteoarthritis or the use of Vioxx.  It 
is also my opinion that his cardiac 
condition was not significantly 
aggravated by the osteoarthritis or the 
use of Vioxx."  

In formulating the foregoing opinion, the April 2005 VA 
physician stated that the veteran clearly had a cardiac 
condition and cardiomyopathy that predated his use of Vioxx.  
The VA examiner further expounded that although a review of 
the records did not indicate the periods in which the veteran 
was under treatment with Vioxx, it was evident that the 
veteran had a severe cardiac condition prior to a time in 
which Vioxx would have most likely have been prescribed for 
him.  The VA physician stated that while it was true that the 
veteran's osteoarthritis obviously made the veteran much more 
uncomfortable, it was too speculative to think that a severe 
cardiac condition-such as that demonstrated in the veteran-
was significantly aggravated by his osteoarthritis.  The VA 
physician concluded than the veteran's death certainly 
appeared to be clearly unrelated to his arthritic condition 
and the use of Vioxx. 

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  In reaching the foregoing determination, 
the Board has carefully weighed the private and VA opinions 
in support of and against the claim, respectively.  While H. 
A. R., M. D is competent to render an opinion as to the 
effect that the veteran's service-connected osteoarthritis of 
the knees had on his fatal CHF, it must be noted that there 
is no indication that Dr. R. reviewed the claims file or 
offered any medical rationale for his conclusion.  Nor did he 
bolster his opinions with clinical evidence. 

In contrast, the April 2005 VA physician's opinion was 
provided after an entire review of the claims file to 
specifically include the veteran's extensive cardiovascular 
history, terminal hospital reports and opinions of R. H. M., 
M. D.  In fact, the VA physician buttressed his opinion with 
specific references to the veteran's clinical records and 
offered medical reasoning for his opinions.  In this regard, 
the April 2005 VA physician opined, in part, that the 
veteran's severe cardiac condition had predated the use of 
Vioxx.  Crucially, this is important because the first 
evidence of any cardiac condition was in 1978, as opposed to 
an initial reference of the veteran's use of Vioxx in January 
2001.  

In addition, the April 2005 VA physician also opined that it 
would be too speculative to think that the veteran's severe 
cardiac condition was significantly aggravated by his 
osteoarthritis [of the knees.]  The Board observes that a 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); see Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, the Board finds that the greater weight of the 
evidence supports the April 2005 VA examiner's opinion that 
the veteran's demise appeared to be clearly unrelated to his 
arthritic condition and his use of Vioxx.  

The Board has also considered the statements of the veteran's 
friends and family on the adverse affects that that the 
veteran's osteoarthritis of the knees had on his daily life.  
While said individuals are competnent to describe the 
veteran's actions, they are not competent to opine as to 
matters which require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The Board also acknowledges the statements of the appellant, 
who is a registered nurse.  The Court has discussed the 
probative value to be places on statement prepared by nurses, 
finding generally that a nurse's statement has probative 
value.  See, Black v. Brown, 10 Vet. App. 279, 284 (1997);  
Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's 
statement may constitute competent medical evidence where the 
nurse has specialized knowledge regarding the area of 
medicine, or participated in treatment).  The latter holding 
is consistent with the Court's decision in Leshore v. Brown, 
8 Vet. App. 406 (1995), in which it was held that a medical 
professional is not competent to opine as to matters outside 
the scope of is or her expertise, or based upon undocumented 
historical reports.  Thus, an opinion may be reduced in 
probative value, even where the statement comes from someone 
with medical training, if the medical issues requires special 
knowledge.  While the Board does not doubt the qualifications 
of the appellant as a nurse, there is no adequate foundation 
in the current record to establish that she has special 
knowledge in cardiology to provide a competent opinion as to 
whether the veteran's service-connected osteoarthritis of the 
knees contributed to his untimely demise.  With all due 
respect, the appellant's opinion is entitled to little 
probative weight in the instant case. 

Also, in support of her claim, the appellant submitted a 
newspaper article titled "Bad Medicine," which discussed 
the harmful side effects of the drug, Vioxx.  As the 
aforementioned article does not address the individual 
specifics of the appellant's case, the Board finds it to be 
of limited probative value.  
See, Sacks v. West, 11 Vet. App. 314 (1998).  

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

       2.  DIC 1318 Claim

The appellant has not made any specific contentions regarding 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  The appellant filed her claim for said benefits at the 
RO in November 2004.  

The veteran was separated from military service in August 
1946.  At the time of his untimely demise in October 2004, 
service connection was in effect for postoperative 
meniscectomy, right knee osteoarthritis and severe left knee 
degenerative joint disease, each rated as 50 percent 
disabling from June 14, 2001; a combined evaluation of 80 
percent was effective from June 14, 2001.  A 100 percent 
scheduler evaluation was not in effect at any point during 
the veteran's lifetime.  Accordingly, there are no service-
connected disabilities that were rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding the veteran's death, and there were no 
service-connected disabilities that were continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty in August 
1946.  

While the veteran was in receipt for TDIU benefits at the 
time of his untimely demise in October 2004, it was not for a 
period of at least 10 years immediately preceding death.  To 
this end, by an October 2002 rating action, TDIU benefits 
were established, effective June 14, 2001.  In addition, the 
veteran was not rated totally disabled continuously since his 
release from active duty and for a period of not less than 
five years immediately preceding death; nor was the veteran a 
former prisoner of war.

The Board has considered whether the veteran was "entitled to 
receive" a total rating for a period of 10 years when 
considering the definition of "entitled to receive" under 38 
C.F.R. § 3.22.  The appellant has not asserted that there is 
CUE in a previous Board or RO decision, there has not been 
newly associated service medical records, and the veteran was 
receiving his total compensation rating (but not for 10 
years) prior to his death.  Therefore, the provisions of 38 
C.F.R. § 3.22(b)(3) are not applicable.

As the veteran did not receive, nor was entitled to receive, 
a total rating for at least 10 years immediately preceding 
death, entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


